DETAILED ACTION
Claims 1-4 and 9 were rejected in Office Action mailed on 01/31/2022.
Applicant filed a response, amended claim 1, withdrew claims 5-9 and canceled claims 3 and 10 on 07/28/2022.
Claims 1-2 and 4-9 are pending, and claims 5-9 are withdrawn.
Claims 1-2 and 4 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Numao, in view of Ijima, Use of porous carbonaceous materials for the catalyst support for polymer electrolyte fuel cells, Carbon, 2015, 266, 41-8 (Ijima-1).
Regarding claims 1-2 and 4, Numao discloses a mesoporous carbon product named mesoporous carbon nano-dendrite and Fig. 2a shows a SEM image of the dendroid structure the presence of opening spaces among the branches, and main body with an average size of 50 nm (Numao, page 307, right column, 1st paragraph) (reading upon “a carbon material, which is a porous carbon material with a three-dimensionally branched three-dimensional dendritic structure, having a branch diameter of 81 nm or less”).
Numao further discloses that the BET surface area (i.e., specific surface area) of sample (b) with a diameter of 25 nm is 1324 m2/g (Numao, page 309, left column) (reading upon “a BET specific surface area SBET obtained by a BET analysis of a nitrogen gas adsorption isotherm is from 400 to 1500 m2/g”).
Numao further discloses nitrogen adsorption and desorption isotherms of MCNDs in Fig. 5 (Numao, page 310, right column), wherein curve b shows that for sample b, a nitrogen adsorption amount between a relative pressure p/p0 from 0.4 to 0.8 in the nitrogen gas adsorption isotherm is about 200 mg/g, which is equivalent to about 160 cc/g through appropriate mathematic conversion below (reading upon “wherein a nitrogen gas adsorption amount VN:0.4-0.8 adsorbed between a relative pressure p/p0 from 0.4 to 0.8 in the nitrogen gas adsorption isotherm is from 100 to 300 cc(STP)/g”).
Mathematic Calculation:
200 mg of N2/g of test sample = 200/1000/28 mole of N2/g of test sample =0.007143 mole of N2/g of test sample (N2 molecular weight: 28 g/mole)
At stand temperature of pressure, 0.007143 mole of N2/g of test sample =0.007143*22.4*1000 cc of N2/g of test sample (at STP, 1 mole of gas takes up 22.4 liters of volume)

Numao further discloses Raman spectra of MCND (bottom thick lines in the G band region in Fig. 4a (Numao, bottom of page 310), wherein Fig. 4a shows that for the MCND, wherein a full width at half maximum ΔG of a G-band peak detected in the vicinity of 1580 cm-1 of a Raman spectrum is 50-60 cm-1 (detailed in the annotated figure below) (reading upon “wherein a full width at half maximum ΔG of a G-band peak detected in the vicinity of 1580 cm-1 of a Raman spectrum is from 50 to 70 cm-1”).

    PNG
    media_image1.png
    714
    1351
    media_image1.png
    Greyscale

(Numao, page 310, Fig. 4, annotated)
Further regarding claim 1, while there is no disclosure that the mesoporous carbon product is a catalyst carrier of a polymer electrolyte fuel cell, as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”. Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. a catalyst carrier of a polymer electrolyte fuel cell, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure which is identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
	
	Further regarding claim 1, if Applicants intend mercury absorption amount of condition (B) to mean a property different from Examiner’s interpretation (as discussed in 112b Rejection) and different from Numao’s explicit disclosure. Numao further discloses that as clearly seen in the Fig. 5, the mesopore size is continuously distributed up to the 10 nm region and the mesopore volume is much larger than the micropore volume. The ratio is variable dependent on the synthetic condition (emphasis added). MCND with a wider branch radius provided a larger BET surface area and exhibited the increasing dominancy of larger pores (Numao, page 309, right column). Numao further discloses synthesis of MCND (Numao, page 307, section 2.1.), which is a similar process to that disclosed in the Applicants’ specification (Specification, pages 19-20, [0043]). Numao further discloses one interesting modification of MCNDs involves covering the metallic layers or cluster islands on the graphene surface for fuel cell electrodes or various storage cells (Numao, page 311, right column, 2nd paragraph). 
	
With respect to mercury absorption amount of condition (B), Iijima-1 teaches a porous carbonaceous material as a catalyst support for polymer electrolyte fuel cells (Iijima-1, 1st paragraph). 
Iijima-1 further teaches MCND (mesoporous carbon nano-dendrites) which have a highly-developed dendritic structure and large mesopore volume, shows excellent performance as a catalyst support, especially in high current region (Iijima-1, 1st paragraph).
Ijjima-1 is analogous art as Iijima-1 is drawn to MCND (mesoporous carbon nano-dendrites) as a catalyst support.
In light of the motivation of a highly-developed dendritic structure and large mesopore volume as taught by Iijima-1, it therefore would be obvious to a person of ordinary skill in the art to optimize process parameters of the synthetic conditions of Numao, using ranges of process parameters as disclosed in the present application, to generate MCND of a highly-developed dendritic structure and large mesopore volume, including the values required in condition (B) of Applicant’s claim 1, in order to improve performance as a catalyst support, especially in high current region, and thereby arrive at the current invention. 

Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Marie et al., Synthesis of highly porous catalytic layers for polymer electrolyte fuel cell based on carbon aerogels, ECS Trans., 2006, 1, 509-519 (Marie-2006), in view of Ijima et al., WO 2015141810 A1 (Iijima-2) (provided in IDS received on 09/30/2019), and taken in view of evidence by Marie et al., Highly porous PEM fuel cell cathodes based on low density carbon aerogels as Pt-support: Experimental study of the mass-transport losses, Journal of Power Sources, 2009, 190, 423-434 (Marie-2009).
It is noted that when utilizing Ijima et al., WO 2015141810 A1, the disclosures of the reference are based on US 20170194652 A1 (provided in IDS received on 09/30/2019) which is an English language equivalent of the reference. Therefore, the column and line numbers cited with respect to WO 2015141810 A1 are found in US 20170194652 A1.
Regarding claims 1-2 and 4, Marie-2006 discloses catalytic layer of the PEMFC (i.e. polymer electrolyte fuel cell) is a key element of the cell, and the use of carbon aerogels as electrocatalyst support (Marie-2006, page 509, Introduction, 1st paragraph). 
Marie-2006 further discloses porous structure of the carbon aerogel (Marie-2006, page 510, 1st paragraph); observations of the pores of a carbon aerogel grain from several angles in Figure 4 (Marie-2006, page 515), wherein a three-dimensionally branched three-dimensional dendritic structure, having a branch diameter of about 25 nm (reading upon having a branch diameter of 81 nm or less) is shown. In Marie-2009, SEM images of the same carbon aerogel are shown in Fig. 2, wherein a three-dimensionally branched three-dimensional dendritic structure, having a branch diameter of about 25 nm (reading upon having a branch diameter of 81 nm or less) is also shown.
Marie-2006 further discloses BET surface area of the carbon aerogels are 565 and 669 m2/g (Marie-2006, page 511, Table-I), the carbon aerogels porosity are measured from nitrogen sorption isotherms and the BET technique is used to calculate the specific surface area SBET (Marie-2006, pages 510-511, Section-Porosity Measurement) (reading upon a BET specific surface area SBET obtained by a BET analysis of a nitrogen gas adsorption isotherm is from 400 to 1500 m2/g).
Marie-2006 further discloses the carbon aerogels porosity are measured from mercury porosimetry on a Carlo Erba Porosimeter 2000 (2000 bars maximum pressure) and the Hg-porosimeter is used at its lowest pressure sweep rate so that the porous volume data is recorded at the equilibrium (Marie-2006, pages 510-511, Section Porosity Measurements); mercury porosimeter measurements until 2000 bars on the carbon aerogels in Figure 2 (Marie-2006, page 513), wherein Figure 2(a) shows that, in a case in which a common logarithm Log PHg of the mercury pressure PHg, in the unit of kPa,  has increased from 4.3 to 4.8 (i.e. mercury pressure of 104.3 kPa ~ 104.8 kPa = 20000 kPa~ 63000 kPa = 200 bar ~ 630 bar), the measured mercury absorption amount is about 1 cm3/g (i.e., 1 cc/g) (reading upon with respect to a relationship between a mercury pressure PHg (kPa) and a mercury absorption amount VHg measured by mercury porosimetry, an increment ΔVHg:4.3-4.8 of the measured mercury absorption amount VHg is from 0.82 to 1.50 cc/g in a case in which a common logarithm Log PHg of the mercury pressure PHg has increased from 4.3 to 4.8.).
Marie-2006 further discloses N2-sorption 77 K isotherms for the carbon aerogels in Figure 1 (Marie-2006, page 512), wherein Figure 1 shows that wherein a nitrogen gas adsorption amount VN:0.4-0.8 adsorbed between a relative pressure p/p0 from 0.4 to 0.8 in the nitrogen gas adsorption isotherm is from 100-150 cm3(STP)g-1 (i.e., 100 to 150 cc(STP)/g).

Marie-2006 does not explicitly disclose wherein a full width at half maximum ΔG of a G-band peak detected in the vicinity of 1580 cm-1 of a Raman spectrum is from 50 to 70 cm-1.
With respect to the difference, Iijima-2 teaches a supporting carbon material for a solid polymer fuel cell (Iijima-2, Abstract). Iijima-2 specifically teaches the half width (ΔG) in the range of 1550 to 1650 cm-1, called the G-band obtained from the Raman spectrum (reading upon in the vicinity of 1580 cm-1 of a Raman spectrum); the G-band half width (ΔG) is controlled to 75 cm-1 or less and 30 cm-1 or more (i.e., 30 to 75 cm-1) (Iijima-2, page 12, [0097]).
As Iijima-2 expressly teaches, if the G-band half width (ΔG) is 75cm-1 or less, the durability can be secured in the environment of fuel cell usage; in a carbon material with this G-band half width (ΔG) exceeding 75 cm-1, the crystallinity is low, there are many end faces of sheets forming starting points of oxidative consumption, and practical use cannot be withstood. Note that, the lower limit of the ΔG value is not particularly set, but the ΔG value of the carbon material which can be substantially utilized in the present invention is 30 cm-1 or more (Iijima-2, page 12, [0097]).
Iijima-2 is analogous art as Iijima-2 is drawn to a supporting carbon material for a solid polymer fuel cell.
In light of the motivation of a carbon support material having the G-band half width (ΔG)  that is 30-75cm-1, in the vicinity of 1580 cm-1  as taught by Iijima-2, it therefore would be obvious to a person of ordinary skill in the art to modify the carbon aerogels of Marie-2006 to obtain the G-band half width (ΔG)  that is 30-75cm-1, in order to secure the durability of carbon aerogels in the environment of fuel cell usages and ensure the carbon aerogels can be substantially utilized. The G-band half width (ΔG) that is 30-75cm-1, in the vicinity of 1580 cm-1 overlaps the Applicants’ claimed limitation of wherein a full width at half maximum ΔG of a G-band peak detected in the vicinity of 1580 cm-1 of a Raman spectrum is from 50 to 70 cm-1. It would be obvious for a person of ordinary skill in the art to select the claimed range through routine experimentation to optimize the performance of the carbon aerogels. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Response to Arguments
In response to the amended claims, the previous claim objections and 35 U.S.C. 112(b) rejections are withdrawn. 
Upon further consideration and review of applicants remark received on 07/28/2022, specifically, “Condition "B" is then calculated by using the measurement data analysis software in this device” (Remark, p. 12); and “However, the calculated value of the pore volume above is the pore volume of the material described in Numao. On the other hand, in the present application, the amount of mercury porosimetry when the mercury pressure (PHg) changes is specified. Therefore, the present application and Numao cannot be compared, as absorption is measured in completely different ways.” (Remark, p. 14-15), it is noted that Numao would not anticipate the present claims. Therefore, the previous 35 U.S.C. 102(a)(1) rejections over Numao are withdrawn from the record.

In response to the amended claim 1, which recites “wherein a full width at half maximum ΔG of a G-band peak detected at 1580 cm-1 in a Raman spectrum is from 50 to 70 cm-1”, it is noted that Marie-2006 would not anticipate the present claims. Therefore, the previous 35 U.S.C. 102(a)(1) rejections over Marie-2006 are withdrawn from the record. However, the amendment necessitates a new set of rejection of Marie-2006 in view of Iijima-2, as set forth above.

Applicant primarily argues:
“Numao and lijima-1 describe the state of the pores inside the white branch shown in Fig. 2 of the present application, and a method for producing the same. However, neither Numao nor lijima-1 teach or suggest claimed condition (B) of claim 1 of the present application… Further, the present application provides an improved manufacturing method for obtaining an optimized structure. This subject matter is not described or suggested in either Numao and/or lijima-1.”

Remarks, p. 17

The Examiner respectfully traverses as follows:
Firstly, it is noted that a rational of result effective variable is used to meet the limitation of the measured absorption amount as recited in condition (B) of claim 1, as set forth in p. 16-17 of Office Action mailed 01/31/2022.
Given that Iijima-1 teaches MCND (mesoporous carbon nano-dendrites) which have a highly-developed dendritic structure and large mesopore volume, shows excellent performance as a catalyst support, especially in high current region (Iijima-1, 1st paragraph) (i.e., mesopore volume is a result effective variable for the performance as a catalyst support, it therefore would be obvious to a person of ordinary skill in the art to optimize process parameters of the synthetic conditions of Numao, using ranges of process parameters as disclosed in the present application, to generate MCND of a highly-developed dendritic structure and large mesopore volume, including the values required in condition (B) of Applicant’s claim 1, in order to improve performance as a catalyst support, especially in high current region, and thereby arrive at the current invention, absent evidence to the contrary.

Secondly, the present claims are drawn to a product, not to a method of making. Therefore, the method of making is not included in the scope of the present claims. 

Finally, even if the claims were drawn to “improved manufacturing method for obtaining an optimized structure”, applicant has not provided any evidence, i.e., data, to support the position.

Applicant further argues:
“The structure of the carbon material of the present application has gaps due to overlapping dendritic structures, but does not have the separated space. The carbon aerogels of Marie-2006 have a structure that is different from that of the porous carbon material of the present application and lijima-2. Therefore, there would be no motivation to apply lijima-2 to Marie-2006.”

Remarks, p. 17

The Examiner respectfully traverses as follows:
Firstly, according to the side-by-side comparison of images of carbon materials between the present invention and those of Marie-2006, similar structures are observed between these carbon materials.

    PNG
    media_image2.png
    637
    1459
    media_image2.png
    Greyscale

(left) Image of carbon material of the present invention; (right) images of carbon materials of Marie-2006

Secondly, Marie-2006 and Iijima-2 are related art as both are drawn to carbon material for a solid polymer fuel cell.
Iijima-2 provides proper motivation to combine, namely to secure the durability of carbon aerogels in the environment of fuel cell usages and ensure the carbon aerogels can be substantially utilized (Iijima-2, page 12, [0097]).
Therefore, it is the examiner’s position that it would be obvious to one of ordinary skill in the art to combine Marie-2006 with Iijima-2, in order to secure the durability of carbon aerogels in the environment of fuel cell usages and ensure the carbon aerogels can be substantially utilized (Iijima-2, page 12, [0097]), absent evidence to contrary.


Applicant further argues:
“Further, Marie-2006 does not describe Raman spectrum data. However, Marie-2006 discloses that "The organic aerogels were pyrolysed at 1050 °C for 30 minutes under flowing nitrogen (3 L min-1)" (see, e.g., "Materials preparation" portion of the "EXPERIMENTAL" section on page 510.) This processing condition does not fall within the scope of the Raman spectrum of claim 1 of the present application. This is because heat treatment at a temperature of 1500 °C to 2300 °C is required in order to be within the scope of the Raman spectrum of claim 1 of the present application.”

Remarks, p. 17

The Examiner respectfully traverses as follows:
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant primarily argues that Marie-2006 does not expressly teach the claimed Raman spectrum data, i.e., a full width at half maximum ΔG of a G-band peak detected in the vicinity of 1580 cm-1 of a Raman spectrum is from 50 to 70 cm-1. This argument merely agrees with the basis for the rejection under 35 U.S.C. 103, which admits that Marie-2006 does not disclose the entire claimed invention. Rather, Iijima-2 is relied upon to teach claimed elements missing from Marie-2006, with proper motivation to combine, namely, to modify the carbon aerogels of Marie-2006 to obtain the G-band half width (ΔG) that is 30-75cm-1, in order to secure the durability of carbon aerogels in the environment of fuel cell usages and ensure the carbon aerogels can be substantially utilized (Iijima-2, page 12, [0097]). See p. 17-18 of the Office Action mailed 01/31/2022.



Therefore, the Examiner has fully considered Applicant’s arguments, but they are found unpersuasive.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732

                                                                                                                                                                                           /CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732